DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on August 06, 2019.
Claims 1 - 4 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Drawings
       The drawings filed on August 06, 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they do not include the following reference sign(s) mentioned in the description: 
“dreamr communication system 100” as mentioned in page 4, line 16 is not included in Fig. 1. 
“First device 101” as mentioned in page 4, line 16 is missing and is not shown in any figure.


Specification
The disclosure is objected to because of the following informalities:
Reference character “102” from Fig 1, is not mentioned in the specifications and should be included in accordance to MPEP 608.01 or 37 CFR 1.74.
Reference character “1001” from Fig 10, is not mentioned in the specifications and should be included in accordance to MPEP 608.01 or 37 CFR 1.74.


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code as found in page 6, line 20 and page 7, line 23. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.





Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 4 are rejected under 35 U.S.C. 101. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory category of a process. However, Step 2A Prong 1: because the claims recites a method to transmitting at least one dream request to a specialized program…; receiving the at least one dream request…; determining if the at least one dream request invites a first group of registered users to co-dream with the at least one dream request; forming a supportive network if the at least one dream request invites the first group of registered users; determining if the supportive network invites a second group of registered users to co-dream the at least one dream request; forming a supportive network if the at least one dream request invites the first group of registered users; determining if the supportive network invites a second group of registered users to co-dream; initiating dreamweaving between the supportive network and the second group of registered users if the supportive network invites the second group of registered users to co-dream…; and enabling the supernetwork to become monetized, wherein goods and services of the supernetwork and the other registered users are marketed at a marketplace,….

These limitations, describe a concept of a method for determining a group of users and provide them a platform to contribute and support a user’s project by donating cryptocurrency through a decentralized marketplace that is block chain based. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of engaging in commercial or legal interactions by evaluating user’s project to monetize and fundraise money by selling his or her final product or service to a group of users or supporters. As disclosed in the specification, this invention allows users to conduct transactions Peer to Peer on a contractual basis, enabling the trustless execution of Service-for-Money or Service-for-Service trades. Thus, it represents a certain method of organizing human activities by advertising or marketing personal projects, which can either be an innovative product or service or can impact someone’s quality of life.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of communication devices, and a software application program named a dreamr server individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)).This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

For dependent claim 4 the recitation of an IPFS (Interplanetary File System) is further describing the abstract idea. However, an additional element of an Ethereum block chain system is merely used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)).Thus, this limitation also, has not 

Step 2B: For claim 1, it does not include additional elements recited that are to amount for significantly more than the judicial exception. However, these limitations are used to instruct and perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claim 2-4, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of: 
Claim 2: determining if a payment for the goods and services of the supernetwork and the second group of registered users is accepted.
 Claim 3 (directed to claim 2): processing the payment through a decentralized marketplace. 
Claims 4 (directed to claim 3): further describes the abstract idea of the dreamr server. 
Therefore, these limitation steps are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101.

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim 1 - 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (U.S. Pub No, 20190043138 A1).
Regarding claim 1: 
Blake teaches:
transmitting at least one dream request to a specialized program on a dreamr server; (“The employer account (9) exclusively on the social finance network platform (6) can initiate an operation function to contribute money or monetary value (9) (24) to any crowdfunding campaign (10) that is created by a user profile account (4) on the social finance network server (1) and promote a crowdfunding campaign (10 b) attached to any employee user profile account (4 a) that has information associated with the employer.” ¶0065; Fig 1 (1)) 
receiving the at least one dream request at the dreamr server; (“The employer account (9) exclusively on the social finance network platform (6) can initiate an operation function to contribute money or monetary value (9) (24) to any crowdfunding campaign (10) that is created by a user profile account (4) on the social finance network server (1) and promote a crowdfunding campaign (10 b) attached to any employee user profile account (4 a) that has information associated with the employer.” ¶0065; Fig 1 (1, 6 and 9))
determining if the at least one dream request invites a first group of registered users to co-dream with the at least one dream request; (“The social finance network platform can include hyperlinks to social media services within the social finance network feed, such hyperlinks could include Twitter®, Snapchat®, Facebook®, Linkedin®, or similar services to promote crowdfunding campaigns, debt repayment initiatives, product promotions, third party promotions, user profile's exclusively on a social finance network cross platform messaging other users on another servers, user profile's exclusively on a social finance network sending or receiving money cross platform from another user on another network.” ¶0050; Fig 1 (6)) Examiner note: a first group is being interpreted as the “third party” which can be a government agency, entity or an organization that can send monetary incentives, promotions, discounts, benefits, etc. as stated in ¶0061, and therefore they can be involved in another entity’s project or dream.
forming a supportive network if the at least one dream request invites the first group of registered users; (“The social finance network can support a user profile holding debt by structuring a clean platform to organize all said user's financials related to the debt. This allows the user profile to make various debt payments and decisions that were accrued from multiple third-party sources on one mainframe with the click of a button” ¶0024; “The client device (7) has a processor and data storage and is adapted for storing the social finance network application “debtmetsocial” (6) and permitting a user profile (4) on the social finance network platform (6) to view the client device portion of the network (7). Two or more friends, family, co-workers, university students, product buyers and sellers, service buyers and sellers that have user profile accounts (4) exclusively on the social finance network platform (6) can transmit messages within the network (22) (8 b) and use this functionality for acquiring money (3) (5), sending money (18) (5), crowdfunding (10), employee benefits (9 a), job search (9), product purchasing (5 a), service purchasing (5 a), debt repayment mediums (3 a, 3 b, 3 c, 5 e, 5 g).”  ¶0057; Fig 1 (6 and 8)) Examiner note: invitation between groups are being interpreted as inviting other users through messages.
determining if the supportive network invites a second group of registered users to co-dream; (“The employer account (9) exclusively on the social finance network platform (6) can initiate an operation function to contribute money or monetary value (9) (24) to any crowdfunding campaign (10) that is created by a user profile account (4) on the social finance network server (1) and promote a crowdfunding campaign (10 b) attached to any employee user profile account (4 a) that has information associated with the employer.” ¶0065; Fig 1 (6, 10b, 4a)) Examiner note: a first group is being interpreted as the “third party” which can be an entity or an employer and a second group could a group of employees from the employer.
initiating dreamweaving between the supportive network and the second group of registered users if the supportive network invites the second group of registered users to co-dream and become a supernetwork, effectively combining the two networks into one; (“A third-party business (9) with authorization to promote or conduct trade or manage employed (9 c) (61) users (4) on the social finance network platform (6 b) can be given the operations functionality to communicate with employees (61 b) (4 a), perspective employees (4 a), interns (4 b), general user profiles (4) of the social finance network platform (6) with an access function to send money (23) (4) (12) (3) (5) (61 a), manage employment benefits (2) (16) (4) (61 a), create promotion for perspective employees (9), manage interns (4 b) between university profiles (2 b) (16) (4) with intern incentives on the social finance network platform (6), create promotions related to university (6 b), debt repayment (3) (61 a) (63), product purchases offering incentive (9 b).” ¶0058; “The employer account (9) exclusively on the social finance network platform (6) can initiate an operation function to contribute money or monetary value (9) (24) to any crowdfunding campaign (10) that is created by a user profile account (4) on the social finance network server (1) and promote a crowdfunding campaign (10 b) attached to any employee user profile account (4 a) that has information associated with the employer.” ¶0065; Fig 1 (6 and 8)) Examiner note: For instance a second group could be a group of employees from the third party or first group, seeking to create a bigger campaign with other less related users inside the network. And this reference hold this capability by promoting the crowdfunded goal and becoming a supernetwork. Finally, under the broadest reasonable interpretation (BRI) and according to the applicant specifications in p.11, 15-23 and p.13, 10-13 “co-dream” and “dreamweaving” are being interpreted as the action of collaborating and raise funds with a second user or a party for the same cause or purpose.
and enabling the supernetwork to become monetized, wherein goods and services of the supernetwork and the other registered users are marketed at a marketplace, and a crowdfunding campaign can be run for the dream request which will be marketed directly to all users belonging to the supernetwork. (“In an embodiment, the social finance network platform can include using computer instructions in the data storage to enable third parties providers and lenders or vendors to provide debt repayment promotions to the user profile which includes: social finance network. Incentives to join, incentive payments, third party rebates, crowdfunding offers, crypto currency network offers, or offers of goods or services from the social finance network or third parties offered in the user profile account interface and exclusively offered through the social finance network platform or platform feed ¶0131; Fig 1 (9b)) Examiner note: The terms “can be” have a language capability of being planned for the future, thus, it not definitive for this claim.  

Regarding claim 2:
Blake, as shown in the rejection above, discloses the limitations of claim 1.
Blake further teaches:
determining if a payment for the goods and services of the supernetwork and the second group of registered users is accepted. (“The information associated with payments or associated purchases of products or services from a credit card (with debt repayment benefits or any company named card by the social finance network) which is used for payments or repayments of any kind, including the crypto currency account, services and purchases or combinations thereof and all such data can be transmitted to the user profile account for tracking the user profile account's transactions/or services. Such transactions may be tracked by using near field communications or global positioning services (gps), as may be approved by the social finance network and the users, or any combinations thereof” ¶0132; Fig 3 (6 and 7))  

Regarding claim 3:
Blake, as shown in the rejection above, discloses the limitations of claim 2.
Blake further teaches:
processing the payment through a decentralized marketplace. (“Turning now to the figures, FIGS. 1, 2, 3 and 4 depicts an overview of the social finance network and the addition of crypto currency with block chain technology according to one or more embodiments. The social finance network platform (6) can connect to a client device (7) hosting a user profile and a network administrative server (1) in communication with a network. The network can communicate with a computing cloud with cloud data storage and other such devices that can communicate with each other. The cloud data storage (1 a) can contain computer instructions to process information on one or more accounts for storing money (3) (5). The client device (7) can have a processor and data storage for displaying data relative to the account deemed the user profile (4). The data can be presented on a mainframe or other such device.” ¶0053; Fig 1, 2, 3 and 4)

Regarding claim 4:
Blake, as shown in the rejection above, discloses the limitations of claim 3.
Blake further teaches:
the decentralized marketplace includes an IPFS and an Ethereum block chain system. (“The social finance network platform can use a network that can be a satellite network, a cellular network, the internet, a wireless network, a wired network, a phone line, any communications network, a blockchain such as Bitcoin or Ethereum or combinations thereof.” ¶0051)) Examiner note: The IPFS or Interplanetary File System is reciting a file system, and because the art uses stored data about users and crowdfunding campaigns, etc. Thus, it satisfies the claimed file system.

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dareshani (U.S. Pub No. 20170024832 A1) is pertinent because it is “to address limitations within the prior art relating to online clubs and cryptocurrencies and more particularly to automated frameworks for the provisioning of turnkey solutions for the establishment and operation of clubs by owners for members and payments to the club owner by members as well as limiting cryptocurrencies with respect to their use”
Zhou (U.S. Pub No. 20160232620 A1) is pertinent because it “relates generally to crowdfunding, and more specifically to methods and systems for equity crowdfunding of startup projects”
Blass (U.S. Pub No. 20190147505 A1) is pertinent because it “relates generally to charitable fundraising and more particularly to charitable donations and fundraising campaigns and systems.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687